DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the relay substrate".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimodaira (Pub 2013/0221801).
As to claim 1, Shimodaira teaches a vibrator device (figs 7a and 7b)) comprising: a base (32); a circuit element ((12) paragraph 26) attached to the base; and a vibrator element (30) that is arranged at an active surface (14a) of the circuit element and is attached to the circuit element (paragraph 44); wherein the circuit element includes a terminal for frequency adjustment (24) that is used for frequency adjustment of the vibrator element (paragraphs 32, 33, and 39) disposed in a  region that does not overlap the vibrator element when viewed in a plan view mode of the active surface (24 does not overlap the vibrator in plan view, as seen in fig 7a).
	As to claim 2, Shimodaira teaches the terminal for frequency adjustment is position on an outer region of the vibrator element when viewed in a plan view (24 is in an outer region, outside of the vibrator element when viewed in a plan view seen in fig 7a).
	As to claim 3, Shimodaira teaches a relay substrate (14a) that is positioned between the circuit element and the vibrator element, wherein the vibrator element is attached to the circuit element through the relay substrate.
	As to claim 5, Shimodaira teaches a lid body (48) bonded to the base so as to accommodate the vibration element and the circuit element between the base and the lid body.
As to claim 6, Shimodaira teaches a vibrator device (figs 7a and 7b)) comprising: a base (32); a circuit element ((12) paragraph 26) attached to the base; and a vibrator element (30) that is arranged at an active surface (14a) of the circuit element and is attached to the circuit element (paragraph 44); wherein the circuit element includes a terminal for frequency adjustment (24) that is used for frequency adjustment of the vibrator element (paragraphs 32, 33, and 39) disposed in a region that does not overlap the vibrator element when viewed in a plan view mode of the active surface (24 does not overlap the vibrator in plan view, as seen in fig 7a), where the vibrator element comprise an excitation electrode (electrode connection at 46, paragraph 34) to adjust the frequency of the vibrator (paragraphs 32, 33, and 39).

As to claim 9, Shimodaira teaches a relay substrate (14a) that is positioned between the circuit element and the vibrator element, wherein the vibrator element is attached to the circuit element through the relay substrate.
	As to claim 11, Shimodaira teaches an electric apparatus (paragraph 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira.
	As to claim 10, this claim is dependent on claim 6, the rejection of which is discussed above.  Shimodaira further teaches wherein a lid body (48) bonded to the base so as to accommodate the vibration element and the circuit element between the base and the lid body.
	Shimodaira does not explicitly teach the order on which circuit components are mounted/placed.
	As would have been obvious to a person of ordinary skill in the art the order in which components are mounted are done as a design choice to a user choosing when to connect and mount circuit components.  As such it would have been obvious to a person of ordinary skill in the art to mount 
	As to claim 12, It would be obvious to use included the device in a in a vehicle as it would be a mere matter of intended use to use the device of Shimodaira is used in mobile devices and CPUs (paragraph 50).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isohata (Pub 2015/0280719) stacking a resonator on an IC chip.  Aoki et al (Pub 2013/0328444) teaches stacking a resonator on an IC chip with external node connections.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849